The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 63 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention
Claim 63 recites “circulatory anisotropy arrangement” wherein claim 54 recited uniaxial anisotropy.  It is unclear how both arrangements can be present in the soft magnetic material at a same time; namely how can the card have two different (both circular and uniaxial anisotropy).  For purposes of Examination the Examiner will interpret claim  63 in light of the structure forming an anisotropy arrangement as the claims do not recite the direction of the flux paths are in opposite directions to form a closed circular flux path (as per FIG. 7B, which is still not interpreted as uniaxial). Uniaxial is interpreted as having a directional dependence on one axis, so it is unclear how it can have a one axis dependence yet still have circular anisotropy.
To further clarify, the Examiner notes that paragraph [0056] + teaches that a circulatory anisotropy arraignment is formed when the magnetic flux from the width edge of one piece couples with the edge of another piece to form a closed circular flux path 740.  Therefore, in such an arrangement, the soft magnetic material appears not to have the uniaxial anisotropy anymore, but instead has circular anisotropy arrangement at that location.  Therefore, the reluctance is now controlled by circular anisotropy and not uniaxial anisotropy.  While each material may have had a reluctance controlled by uniaxial anisotropy, when the magnetic materials are stacked upon each other, and a field applied or annealed, it appears that the uniaxial anisotropy changes due to the lowering of the demagnetization field so that the magnetic fields couple and what was previously uniaxial anisotropy becomes a circular anisotropy arrangement for the soft magnetic material.  Therefore, the soft magnetic material is now seen as having a circulatory anisotropy arrangement that formed from the interaction of the uniaxial anisotropy (changed from uniaxial to circulatory and thus is currently circulatory).  
Again, claim 54 recites uniaxial anisotropy and claim 63 recites circulatory anisotropy arrangement without clarifying how this is performed (how both are present). The claim as it remains would suggest there is both uniaxial and circulatory anisotropy which is unclear to the Examiner, as the claim does not recite that the anisotropy is changed so that the uniaxial anisotropy disappears and leaves only circulatory or how both anisotropy are present in a card.
For purposes of Examination the Examiner will interpret that the soft magnetic material has its anisotropy along its length conductive coil has uniaxial anisotropy along its long/ easy axis, as is conventional in the art, and that a separate application changes to the circular anisotropy. 
Appropriate clarification is requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 54-63, 66-71, 73-80, and 83-91 are rejected under 35 U.S.C. 103(a) as being unpatentable over Poidomani et al. (US 20110266354) in view of Lambeth (US 2004/0058196).
Re claim 54, Poidomani et al. teaches a card with a first conductive coil encompassing a soft magnetic material (FIG. 13+ and paragraphs [0120] + where HyMu 80 is a soft magnetic material as are soft ferromagnetic cores). Soft magnetic material cores such as soft ferromagnetic cores are notoriously well known in the art with low coercivity and high permeability to provide expected results as applied to the magnetic fields. As a property of soft ferromagnetic materials (cores) their magneto crystalline anisotropy and magnetorestriction constant is low.  Soft magnetic cores in such systems are obvious for high permeability (increase fields), low coercivity (doesn’t stay magnetized), and is suitable for card applications. 
Though silent to reluctance of the soft magnetic material (core) being controlled by at least one form of uniaxial anisotropy, the Examiner notes that anisotropy is a dependence of energy levels on a direction.  For example, magnetic moments being biased towards one particular direction, such as the easy axis (parallel thereto), results in a material that has uniaxial anisotropy in that direction. Anisotropy of a material can be controlled by sample shape, crystalline orientation, strain, or induced by processing conditions such as annealing in the presence of an applied field.  
Nonetheless, Lambeth teaches that good performance in device applications is dependent upon there being a single preferred magnetic orientation or anisotropy direction and so in the manufacturing process one strives to achieve a desired uniaxial anisotropy (paragraph [0005]+).  This is interpreted obviating the presence of uniaxial anisotropy for magnetic devices, such as exemplified by easy axis of long cores in the length direction. Anisotropy can be achieved by as annealing, shape, magnetocrystalline, (paragraph [0017] +) to produce desirable effects.  
In the case of the soft magnetic core, it would have been obvious to have the easy axis of magnetization such as the long axis, as is known in the art to have high permeability (low coercivity), to have an effective core that is longer than thick, such as in a card, wherein the length is the  longer dimension.  The Examiner has interpreted that reluctance is based on uniaxial anisotropy due to the presence of an easy axis (energetically favorable direction of magnetization, such as along the length of the core), and thus provides a reluctance based on uniaxial anisotropy/ there is some reluctance (reluctance is different in one direction) and thus the uniaxial anisotropy impacts it/controls it.  Also, as permeability is part of the equation for reluctance, the reluctance is based on anisotropy.  Finally, even by making/introducing anisotropy to a non-oriented material anisotropic, you are controlling reluctance.
Accordingly, based on uniaxial anisotropy of a soft magnetic core having an easy axis such as along the length (longer) axis/direction, this impacts the reluctance when compared to a core that has no preferential direction for a magnetic moment, such as a materials with magnetic isotropy, in contrast to magnetic anisotropic materials which can be easier or harder to magnetize depending on which way the object is rotated and thus this uniaxial anisotropy results in a reluctance that is different when compared to a core that magnetizes easier along a different axis or those that have no preferred direction, and thus reads on the claimed limitations of a desired reluctance based on uniaxial anisotropy.  Also the Reluctance is based on the permeability of the core as well.  Even further, 
At the time the invention was made, it would have been obvious to combine the teachings in order to achieve a desired/expected performance (see paragraph [0005] and [0008] of Lambeth supporting the motivation).
Re the limitation that the reluctance is “based on” and the reluctance is “desired”, these do not impact structural limitations that are not taught by the prior art.  The claim does not recite annealing or coil excitation or interaction between read heads and air gaps, and the recited structure appears to be met by the prior art teachings. 
Even further, the Examiner notes that “desired reluctance based on at least one form of uniaxial symmetry” is a functional limitation on the reluctance.  Any reluctance would anticipate such language, as any reluctance could be said to be “desired”.  The uniaxial anisotropy is not specifically limiting because the reluctance needs to be “based on” as opposed to “have that.”  One could desire to not have uniaxial anisotropy and even such an interpretation could be a reluctance that’s based on at least one form of uniaxial anisotropy.  Operability is desired, and thus the Examiner presumes operability of patents and therefore it’s inherently a function.    The Examiner maintains that a magnetic material has a reluctance, which reads on a “desired” reluctance.  
Simply put, magnetic materials have a  reluctance, which is interpreted as a “desired reluctance” absent specific claim limitations, because such wording reads on any reluctance and any reluctance anticipates this language as it could be so desired.  The uniaxial anisotropy is not limiting as the reluctance needs to be “based on” as opposed to having the particular anisotropy.  One cannot have a magnetic material without reluctance.  The Examiner notes that “based on at least one form of uniaxial anisotropy” is not limiting the “desired reluctance” clause because one could desire NOT to have uniaxial anisotropy and one could that such a reluctance is based on at least one form of uniaxial anisotropy.  Even further, the Examiner has provided a secondary reference above which generally teaches uniaxial anisotropy is desirous and therefore the combination of references obviates uniaxial anisotropy, as magnetic materials already have a reluctance.   Even further, ferromagnetic materials like Cobalt for example, are known to have a biased such as in the easy axis, and thus have uniaxial anisotropy.  As the prior art teaches ferromagnetic materials, Cobalt (and iron) and its alloys are obvious expedients and have uniaxial anisotropy.  All magnetic materials have reluctance.  Therefore the based on the anisotropy reads on the claimed limitations.  
Re claim 55, the Examiner notes that conventionally, absent an applied field, that the hard axis of a stripe is interpreted as the axis normal to the length of the stripe, which is interpreted to read upon the claimed limitations.  As discussed above “based on at least one form of uniaxial anisotropy” can be read on by a desire to NOT have uniaxial anisotropy or a desire to have it, which have both been addressed above. 
Re claim 56, though silent, it would have been obvious for the reluctance of the read head to be less than the reluctance of the magnetic material so that the read head picks up signals from the card, as the data to flow (be read) by travelling the path of least resistance/reluctance, as known in the art.  Further it would have been obvious as a matter of system constraints to set known values for known variables to obtain expected results (operability).  Even further, the Examiner notes that the claim is drawn to the reluctance of a read head, when the claim is drawn to a card, and therefore is not germane to the card structure itself. Even further, it would have been obvious for the card to have higher reluctance so that the data encoded thereon is not influenced by external magnets so as to damage or erase data.  
Re claim 57, the Examiner notes that a limitation that one thing is comparable (able to be compared) to another is not a positive limitation regarding the device itself.  Different reluctances can be compared to teach other and does not recite structure.  Alternatively, based on system constraints, it would have been obvious to have a comparable (similar) relationship in order to obtain a desired result, such as the desired flux or ability of the read head to pick up signals.  Further it would have been obvious as a matter of system constraints to set known values for known variables to obtain expected results.
Re claim 58, the Examiner notes that soft magnetic materials have low magnetocrystalline anisotropy and as the core is not spherical it has shape anisotropy via the creating of the easy axis and thus is interpreted to have at least one of magnetocrystalline and shape anisotropy, and since the core is not spherical they are uniaxial via the long and short (easy and hard) axis.  With the shape/geometry being longer than wider, the easy axis is in the length direction by geometry.  Further the Examiner notes that the method of forming the soft magnetic material such as stress or annealing is understood to impart anisotropy as well, via strain application or rapid changes in temperature (stress/annealing), wherein the method of forming is not germane to the patentability of the device itself.  Simply put, the processes of annealing and stress/stain impart the uniaxial anisotropy which adjusts/influences the reluctance in terms of ensuring communication of data.  Shape is determined by the emulator/core having a length longer than a width, and as discussed above at least one of field anneal, magnetocrystalline and stress induced has been discussed above as known ways of obtaining the uniaxial anisotropy.  Therefore, the combination is obviated by conventional practices.
Re claim 59, the limitations have been discussed above wherein the Examiner notes that annealing in the presence of a applied field can change the easy axis easy axis is in the width direction, with the long axis being the hard axis direction (Lambeth, paragraph [0015]).
Re claims 60-61, the Examiner notes that the method of forming the core is not germane to the patentability of the device itself.  As the core (soft magnetic material) is taught by the prior art, how it is formed (field annealed or stress induced) is not germane.   The use of known manufacturing methods to produce known materials with known properties (desirous for magnetism) is well within the ordinary skill in the art.  The use of annealing/stressing/quenching/etc. is known methods for form ferromagnetic materials and their selection for a desired magnetic effect (easy axis and hard axis) is based on system constraints.  As discussed above, the applied field during annealing can change the direction of the easy axis (to the direction of the field applied during annealing).
Re claim 62, the core is interpreted as ribbon shaped as its length is substantially larger than its width, which is known to result in an easy axis in the width direction (normal to the long axis of the conductive coil/hard axis) such as to permit easy reading/communication to a reader.
Re claims 58-61, 66-67, 75-78, and 83-84, the Examiner notes that limitations relating to controlling of the reluctance are not germane to the patentability of the device itself (method of forming).   
Re claim 63, FIG. 12+ teaches separate coils and cores which read on the limitation.  Therefore, since the structure is taught, a circulatory anisotropy arrangement is interpreted as being formed.  The method of forming is not germane to the device.  Since the prior art teaches the claimed structure it is interpreted to read on the claim.
Re claim 66, the Examiner notes that the magnetic response is defined as the M/H, which in the case of the uniaxial anisotropy in which the easy axis is in the width direction and the hard axis in the long direction, is a linear relationship with the permeability of the soft magnetic material being very large.  Simply put, there is a linear relationship due to how the magnetic response is defined.
Re claim 67, the limitations have been discussed above wherein the magnetic domains are aligned across the width of the conductor and the length direction is the hard axis and the width is the easy axis.  Though silent to the magnetization as recited, the Examiner notes that as the recited structure is taught, it would have been obvious that the recited structure would behave as recited (see MPEP 2112.01 where structure recited in the reference being substantially the same as that in the claims, claimed properties or functions are presumed to be inherent).  Therefore, properties or behavior (response to the current flow as claimed) are believed to be supported by the structure of the prior art.
	Re claim 68, the stripe emulating is dynamic and therefore not static. 
	Re claim 69, the abstract and FIG. 4 teach a processor.  As the processor controls the device and current is run to generate the magnetic signals, it would have been obvious to control the current to ensure proper operation of the coils.  First and second track has been discussed above.
	Re claim 70, it is well known that account numbers are stored in duplicate on tracks, and therefore it would have been obvious to do the same as part of mimicking a traditional stripe card (emulation).
	Re claim 71 the limitations have been discussed above.   
Re claim 73, the limitations have been discussed above wherein the card is readable by a reader.   The issue of controlled reluctance has been discussed above.  The prior art above teaches that good performance is desired and that manufacturing is performed to achieved desired uniaxial anisotropy, this obviates the claim “setting” in order to reap the benefits know in the art.  Further, as a product by process claim, it need only be anticipated by the product, regardless of the process of forming.  The claim does not recite annealing or coil excitation and the structure appears to be met by the prior art teachings. 
	Re claims 74-76, the limitations have been discussed above.
Re claim 77-78, the limitations have been discussed above re claims 60-61.
Re claim 79-80, the limitations have been discussed above re claims 62-63.
Re claim 83, the limitations have been discussed above.
Re claim 84, the limitations have been discussed above re claim 66.
Re claim 85-89, the limitations have been discussed above re claims 67-71. 
Re claims 90-91, the limitations have been discussed above re claims 56-57.
Claims 56-57 and 90-91 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Poidomani et al./ Lambeth, as discussed above, in view of Inoue (US 5436441)
The teachings of Poidomani et al./ Lambeth have been discussed above but are silent to the read head reluctance limitations.  
The Examiner notes that claims 56-57 are drawn to a card and that limitations regarding a reader read head are not germane to the card itself.  Nonetheless, Inoue teaches that the ferrite core 34 of the reader has high permeability and less reluctance than air which causes effective coupling with a card.
At the time the invention was made, it would have been obvious to combine the teachings.
One would have been motivated to do this in order to have a low reluctance core of a read head to enable the flow of data from the card, understood to be a higher reluctance, to the reader for reading the data.  
Claim 63 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Poidomani et al./ Lambeth, as discussed above, in view of Park et al. (US 20040164839) and Jin et al. (US 5956073).
The teachings of Poidomani et al./ Lambeth have been discussed above but are silent to the soft magnetic material being first and second stacked materials.
Park et al. teaches such limitations (FIG. 1B+) which has the first and second widths as recited.  
At the time the invention was made, it would have been obvious to combine the teachings. 
One would have been motivated to have the core of layers for a less lossy core.  
Poidomani et al./ Lambeth/ Park et al. are silent to the easy axis across the width.
Jin et al. teaches such limitations (FIG. 2A+) where the easy axis biasing is achieved by an external field or adding an interaction layer.
At the time the invention was made it would have been obvious to combine the teachings for a desired flux or reluctance.
Claims 64-65 and 81-82 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Poidomani et al./ Lambeth, as discussed above, in view of Silverman (US 20040035942).
The teachings of Poidomani et al. / Lambeth have been discussed above but are silent to the core being circular and thus having circular anisotropy.
Silverman teaches a round core/conductor in FIG.3.
At the time the invention was made, it would have been obvious to combine the teachings.
One would have been motivated to do this to as a matter of design variation for a different and predictable performance, magnetically, wherein the circular nature provides circular anisotropy when the field is induced.  Re the setting of the “reluctance” this has been discussed above re claim 64.  The prior art above teaches that good performance is desired and that manufacturing is performed to achieved desired uniaxial anisotropy, this obviates the claim “setting” in order to reap the benefits know in the art.  Further, as a product by process claim, it need only be anticipated by the product, regardless of the process of forming.  The claim does not recite annealing or coil excitation and the structure appears to be met by the prior art teachings. 
Claims 64-65 and 81-82 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Poidomani et al./ Lambeth, as discussed above, in view of Thompson (US 4236230).
The teachings of Poidomani et al. / Lambeth have been discussed above but are silent to the core being circular and thus having circular anisotropy.
Thompson teaches such limitations (FIG. 1+)
 At the time the invention was made, it would have been obvious to combine the teachings.
One would have been motivated to do this to as a matter of design variation for a different and predictable performance, magnetically, wherein the circular nature provides different magnetic outputs, including helical/circular.  
The prior art above teaches that good performance is desired and that manufacturing is performed to achieved desired uniaxial anisotropy, this obviates the claim “setting” in order to reap the benefits know in the art.  Further, as a product by process claim, it need only be anticipated by the product, regardless of the process of forming.  The claim does not recite annealing or coil excitation and the structure appears to be met by the prior art teachings. 
Claims 64-65 and 81-82 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Poidomani et al./ Lambeth, as discussed above, in view of Osterweil (US 20060283958).  
The teachings of Poidomani et al./ Lambeth, have been discussed above but are silent to the core being a round wire.  In Poidomani et al./ Lambeth the length of the conductor is interpreted as along the direction of the long axis of the coil.
Nonetheless, Osterweil shows a conductor (core) interpreted as a round wire (FIG. 1+).
At the time the invention was made, it would have been obvious to combine the teachings in order to have a desired magnetic field output.  
Re claims 65 and 82, the wire as round is interpreted as having circulatory anisotropy.
Claim 72 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Poidomani et al./ Lambeth, as discussed above, in view of Hathaway et al. (US 20090048971).
Re claim 72, the teachings of Poidomani et al. / Lambeth have been discussed above but are silent to code generation based on time.
Hathaway et al. teaches such limitations (paragraph [0023]).
At the time the invention was made, it would have been obvious to combine the teachings for security.

Response to Arguments
11.	Applicant’s arguments with respect to claims have been considered but are not persuasive.
In response to the Applicants argument about “desired reluctance” the Examiner notes that such a phrase does not describe a particular value or what is desired, and the reluctance is interpreted as based on uniaxial anisotropy.
The Examiner has provided additional art for the limitations of a round wire as per claims 64 and 81.
Re the 112 rejection regarding uniaxial and circulatory anisotropy arrangement, the Examiner maintains that a material is interpreted as having uniaxial anisotropy such as along a hard/ easy axis or anisotropy that is circular, but if the Applicant is attempting to recite that the anisotropy changes or is altered by quenching or a bias field, that changes the anisotropy arrangement, such limitations are not in the claims.


Additional Remarks
The Examiner notes US 7732096 and US 7075756 teach uniaxial anisotropy and low reluctance as it pertains to read write heads for magnetic material.
The Examiner has provided a NPL “Types of Magnetic Material" (see PTO-892) which teaches that which is well known regarding magnetic moments/domains, ferromagnetism, and alignment, and how soft cores have magnetostriction and anisotropy constants which are low, and permeability which is high, as relied upon and mentioned throughout the action.
Further, Brown (US 7641124) teaches soft materials for cores, as known in the art and Hodama '791 (in Silverman) recites that high permeability core materials are desirous for flux density.
	The Examiner also notes that there may be a potential 112, first paragraph rejection.  In light of the prior art to Lambeth, it appears that the instant application assumes that uniaxial anisotropy can be easily introduced in a magnetic core of a card, however thickness are small, plastics prevent annealing post-assembly (melting), etc. and such issues regarding introducing uniaxial anisotropy into the core do not appear to be addressed/supported/ answered by the specification, and the Examiner requests clarification.  
	Further, the Examiner notes that the claims do not further limit the thickness of the cards wherein doing so could possibly make the use of the primary references more difficult.
	The Examiner notes that US 3820090 provides teachings of switching signal to noise being a benefit of a uniaxial structure, US 6121852 discloses a uniaxial core in a spiral inductor in FIG. 14, and while not a card per say, teaches proposing a well-known technique for improving signal to noise and reducing loss in a small magnetic device.  



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL I WALSH whose telephone number is (571)272-2409.  The examiner can normally be reached on 7-9pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL I WALSH/Primary Examiner, Art Unit 2887